Citation Nr: 1736379	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aseptic bony necrosis status post total right hip replacement.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his August 2013 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In January 2017, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The evidence of record, including the Veteran's lay reports, does not reflect that the Veteran's aseptic bony necrosis status post total right hip replacement had onset during active duty service or was otherwise etiologically related to his service.

2.  The evidence of record, including the Veteran's lay reports, does not reflect that the Veteran's degenerative disc disease of the lumbar spine had onset during active duty service, manifested within one year of service, or was otherwise etiologically related to his service.


CONCLUSIONS OF LAW

1.  Aseptic bony necrosis status post total right hip replacement was not caused by or incurred during service.  §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Degenerative disc disease of the lumbar spine was not caused by or incurred during service.  §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See August 2011 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded an adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In finding the VA examination to be adequate, the Board acknowledges the Veteran in his June 2012 Notice of Disagreement contended that the March 2012 examiner erred in referencing an in-service motorcycle accident.  Instead, the Veteran contended he was never on a motorcycle while in-service.  However, the April 1977 service treatment record clearly indicates the Veteran was involved in a motorcycle accident the month prior, while in service.  As such, the Board does not find the examination report is inadequate for relying on inaccurate information.  Notably, in the Veteran's September 2013 VA Form 9, substantive appeal, he conceded he was in a motor vehicle accident in service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Facts, and Analysis

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative joint disease or arthritis of the lumbar spine.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The March 2012 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine as well as degenerative joint disease of the lumbar spine.  Additionally, the examiner diagnosed the Veteran with necrosis in the right hip as well as a right total hip replacement.  These diagnoses satisfy the first prong of the service connection claim, the existence of a present disability.

A review of the Veteran's service treatment records show that he was treated in April 1977 for back pain that began in March 1977.  He complained that when he bent forward his buttocks would hurt.  Also, his legs felt "funny" and numb.  The service treatment note indicated the Veteran was involved in a motorcycle accident the month prior.  On examination, the Veteran's back showed a limited range of motion and an impression of lumbar sacral strain was provided.  He returned to the clinic the following day due to continued pain and was provided medication.  There was no additional indications of back issues in service and there was no separation examination included in the Veteran's service treatment records.  Additionally, the Veteran's service treatment records are silent for any complaints, symptoms or diagnosis regarding the Veteran's right hip.  In fact, the record does not show a diagnosis pertaining to his right hip until 2011, many years following the Veteran's active duty service.

The March 2012 VA examiner opined the Veteran's degenerative disc disease of the lumbar spine and right hip disability was less likely than not incurred in or caused by the claimed in-service injury or event.  In support of that opinion, the examiner noted that the clinical history from the Veteran's service treatment record did not show he had a high impact injury to his back to cause or predispose lumbar disc herniation.  Moreover, there was no evidence that the Veteran had chronic back pain during the remaining tour of duty and no clinical records following his service for the treatment of his back until 2008.  Pertaining to his right hip, the examiner reiterated there was no indication he had a hip injury during active duty and the Veteran did not claim he suffered from right hip pain until many years following his service.

The Board finds the March 2012 examiner's opinions to be well-reasoned and thorough, having considered the entire record, including service treatment records as well as the Veteran's historical accounts of persistent back pain, and providing specific medical evidence for the opinions rendered.  As it is also the only medical opinion of record, the March 2012 examination report warrants significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board also considered the statements made by the Veteran relating his persistent back pain and his right hip disability.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disabilities are related to an injury or any incurrence during the Veteran's service.  Moreover, the Board notes the Veteran does not contend, nor do the service treatment records document, that the Veteran suffered an in-service injury to his right hip.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for aseptic bony necrosis status post total right hip replacement and degenerative disc disease of the lumbar spine.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for aseptic bony necrosis status post total right hip replacement is denied.

Service connection for degenerative disc disease of the lumbar spine is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


